Case 1:18-cv-04997-JFK Document 73 Filed 07/13/20 Page 1of1

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ee EE EE EE xX
GW HOLDINGS GROUP, LLC, :
Plaintiff,
No. 18 Civ. 4997 (JFK)
~against-
ORDER
CRUZANI, INC.,
Defendant. :
na ee ee ee ee ee ee xX

JOHN F. KEENAN, United States District Judge:

By no later than July 20, 2020, the parties are directed to
confer and file a joint letter regarding whether either party
requests oral argument on Defendant’s motion to dismiss (ECF No.
47) or Plaintiff’s motion for partial summary judgment (ECF No.
50). The Court does not require such argument, but if it is
requested, the parties are further directed to provide the Court
with at least three proposed dates for the argument on the
Tuesdays, Wednesdays, and Thursdays between August 18, 2020, and
September 3, 2020.

SO ORDERED.

Dated: New York, New York <
July 13, 2020 feted ~

John F.’ Keenan
United States District Judge

  

 
